Citation Nr: 0331717	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to May 
1945.  He died on February [redacted], 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  That rating granted the appellant 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318, and basic eligibility to Dependents' 
Educational Assistance, however, the appellant continues to 
request service connection for the cause of the veteran's 
death.


REMAND

During the veteran's lifetime, he was service connected at a 
schedular 100% evaluation for psychoneurosis, and at a 10% 
evaluation for left sided sciatica.  The veteran's death 
certificate lists the veteran's cause of death as respiratory 
failure due to or as a consequence of sepsis due to or as a 
consequence of esophageal tumor.  The veteran's widow 
contends that, in her opinion, the veteran's death was due to 
a service-connected disability, as he had been service 
connected at a 100% evaluation for many years.  (It is noted 
parenthetically, that such rating is the basis of the award 
under the provisions of 38 U.S.C.A. § 1318.)

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the appellant has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
appellant has received all required notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, the Board notes that no medical records from the 
time immediately surrounding the veteran's death have been 
associated with the veteran's claims folder, to include 
records from the veteran's final hospitalization.  It is 
specifically indicated on the veteran's death certificate 
that death occurred while the veteran was an inpatient at 
Berkshire Medical Center, therefore there are clearly 
relevant medical records in existence concerning the 
veteran's death that may be helpful in the adjudication of 
the appellant's claim, that have not been associated with the 
veteran's claims file.  On appeal, these medical files should 
be obtained and associated with the claims file.  
Specifically, records of the terminal hospitalization should 
be obtained for consideration.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.	The appellant should be asked to submit the 
names and addresses of all private and VA 
physicians who treated the veteran during 
the period close in time to his death.  
After obtaining the necessary releases, 
these records should be obtained and 
associated with the claims folder.  
Specifically, all records relating to the 
terminal hospitalization should be 
obtained.

2.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

3.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and other applicable 
legal criteria, are complied with and 
satisfied.

4.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




